Citation Nr: 1701143	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-04 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as an abdominal hernia.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a back disability.

4.  Entitlement to an initial compensable rating for a left eye disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from May 2006 to September 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a February 2010 rating decision, the RO granted service connection for low back strain and assigned a noncompensable rating and denied service connection for a gastrointestinal disability.  In a May 2010 rating decision, the RO granted service connection for a left eye corneal scar and denied service connection for a bilateral knee disability.  In September 2007, the Veteran filed a notice of disagreement (NOD) with the ratings assigned for the back and left eye, as well as the denials of the gastrointestinal and bilateral knee disabilities.  In December 2010 the RO issued a statement of the case (SOC), however inadvertently did not address the left eye disability.  Another SOC was issued in January 2011 that addressed all issues on appeal; and the Veteran filed a substantive appeal in February 2011.

The Veteran appeared at a hearing before a Decision Review Officer (DRO) in June 2015 and at a Travel Board hearing before the undersigned in December 2015.  Transcripts of both proceedings have been associated with the Veteran's file.

Finally, this appeal is processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of an initial increased rating for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a gastrointestinal disability, claimed as an abdominal hernia.

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a bilateral knee disability.

3.  The Veteran's left eye disability results in uncorrected visual acuity of 20/50 or better and no loss of visual field.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disability, claimed as an abdominal hernia have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for an initial compensable rating for a left eye disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 4.10, 4.20, 4.21, 4.79, Diagnostic Code (Code) 6011 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition to the foregoing, as noted, in June 2015 and December 2015 the Veteran testified regarding his claims before the DRO and undersigned Veterans Law Judge, respectively.  During each respective hearing, the DRO and the Veterans Law Judge along with the Veteran's representative explained the issues and asked the Veteran questions to ascertain the nature of any additional disabilities and symptoms as due to his various claims, the DRO, Veterans Law Judge and the Veteran's representative asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate his claims.  Neither the Veteran nor his representative have suggested any deficiency in the conduct of either hearing; and all pertinent evidence that might substantiate the claims decided herein was identified by the Veteran and has been obtained. Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103 (c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Additionally, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his gastrointestinal and bilateral knee disabilities are due to his military service.  The service treatment records (STRs) show the Veteran was seen in July 2006 for viral gastroenteritis that resolved.  There is no treatment for any other gastrointestinal disorder, to include an abdominal hernia.  The STRs also show the Veteran was seen on several occasions for complaints of bilateral knee pain.  There was no bilateral knee diagnosis provided.

VA treatment records dated from December 2009 to July 2014 noted the Veteran's complaints of bilateral knee pain, and treatment included physical therapy and orthotics.  The VA treatment records also show an unremarkable May 2012 abdominal x-ray.  An upper GI revealed a normal esophagus with normal contour and motility, with a trace of gastroesophageal reflux (GERD).  A July 2014 treatment record shows the Veteran underwent an appendectomy.  Post-surgery, the Veteran complained of some irritation from lower incision staples.  There are no complaints of or treatment for any other abdominal disorders, to include a hernia.

During the December 2009 VA examination, there was no noted history of nausea, vomiting, diarrhea, constipation, indigestion, heartburn, hemorrhoids, hernia, abdominal mass, abdominal swelling, regurgitation, or jaundice.  Physical examination of the abdomen was normal, bowel sounds normal, and there was no palpable mass.  There was no noted hernia, ascites, or abdominal guarding.  Examination of the liver and spleen was normal.  The examiner did not provide a diagnosis as there was no pathology to render an examination.
During the April 2010 VA examination, the Veteran complained of bilateral knee pain.  Physical examination of the knees was essentially unremarkable.  X-rays of the knees were within normal limits.  The examiner indicated that there was no pathology of either knee as such no diagnosis was provided.

By way of statements and testimony, the Veteran reiterated that he has current bilateral knee and abdominal disabilities and such are related to his military service.  He indicated during the December 2015 Board hearing, that although he has heartburn from time to time, his contention is that the abdominal pain and separation of his stomach muscles is from an abdominal hernia.  See page 20, December 2015 Hearing transcript.

The Board finds that service connection for gastrointestinal and bilateral knee disabilities cannot be established, as the Veteran does not have current disabilities during the pendency of his claims.  Furthermore, the record does not contain any recent diagnoses of disabilities (i.e., abdominal hernia and bilateral knees) prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra. Specifically, regarding the bilateral knees, the evidence of record contains no diagnoses in this regard, and objective testing, such as range of motion testing and x-rays, were all normal.  With regards to the gastrointestinal disorder, while the record reveals trace GERD, the Veteran has specifically indicated that his claim is for an abdominal hernia; and as noted, no hernia has been found during service records or post-service records, to include the December 2009 examination report.  Indeed, the abdominal examination was normal.  The only additional information with regards to the gastrointestinal area is the status post appendectomy noted in July 2014.  Moreover, there is no indication that the mild GERD is in anyway related to the Veteran's military service, as there are no complaints of or treatment for GERD in service, and as noted the Veteran makes no claim as to such.

The Board has considered the Veteran's allegations that he has experienced bilateral knee and abdominal pathology and such is due to his military service.  In this regard, while he is competent to report having pain in his abdomen and bilateral knees, the evidentiary record does not reflect that the pain has been attributed to any specific disabilities.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

Furthermore, the Board finds that any determination as to the presence of the claimed disabilities is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the cause of his abdominal and bilateral knee pain as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires medical expertise and testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis in this regard. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Veteran's claims must be denied, as the evidence of record shows no current disability for which service connection can be granted with respect to the Veteran's abdomen and bilateral knees.  See Brammer v. Derwinski, 3 Vet. App. 223   (1992) (in the absence of proof of the claimed disability, there can be no valid claim). 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for gastrointestinal and bilateral knee disabilities.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




Increased rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The RO has assigned an initial noncompensable rating for the Veteran's left eye disability, claimed as corneal scarring of the left eye.  The RO rated the condition under Codes 6099-6011.  Code 6011 is applicable to retinal scars, atrophy or irregularities.  See 38 C.F.R. § 4.79.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to the claimed condition, and that it must be rated by analogy.  38 C.F.R. § 4.20.  

Diagnostic Code 6011 provides for a 10 percent rating for localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.  Code 6011 also provides for alternate rating criteria to be made based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher rating.  See 38 C.F.R. § 4.79.

The Veteran's service treatment records reveal he was seen for bilateral eye complaints during service, uncorrected bilateral vision was 20/25.  In a May 2010 rating decision the RO granted service connection for a left eye corneal scar and assigned a non-compensable rating.  The Veteran contends that a compensable rating is warranted.

On a December 2009 general VA examination, the Veteran reported in-service eye complaints.  It was noted that the bilateral near and distance vision was 20/20 when corrected.  

On April 2010 VA examination, there was no eye or lacrimal duct disease or injury found.  There was scarring noted on the left corneal.  There was no evidence of pterygium.  The examiner noted that the Veteran's lenses were intact and there was no chronic conjunctivitis.  Visual acuity examination revealed uncorrected distance vision of the left eye was 20/50, corrected distance vision was 20/20.  The uncorrected and corrected near vision was 20/20.  The confrontation test was normal.  Visual field was fine.  There was no enucleation or nystagmus.  Examination revealed the left lens was intact.  There was no chronic conjunctivitis.  The slit lamp examination revealed peripheral corneal scars of the left eye at the 6-8 o'clock positions with multiple small round appearing spots from scarring.  The examiner noted that the scars on the Veteran's corneal seemed to be contact lens related and had no effect on his daily activities, to include employment.

Post-service VA treatment records show bilateral eye corneal ulcers secondary to contact lens wear, and a history of right eye blurred vision from metallic foreign body in right cornea.

During the June 2015 DRO hearing as well as the December 2015 Board hearing, the Veteran reiterated his contentions that a compensable rating was warranted for his left eye disability.  The Board observes, however the Veteran indicated that the corneal scars do not affect his vision.  See page 12, December 2015 Hearing transcript.

In the instant claim, although treatment and examination demonstrate that the Veteran has corneal scarring, the degeneration has not resulted in any identifiable visual impairment to garner a compensable rating.  Throughout the appeals period, the Veteran has had normal or near normal vision.  Examination reports reveal uncorrected and corrected vision both near and distances are 20/50 or better.  The eye examination was essentially unremarkable.  No loss of visual fields was seen.  

Based on the Veteran's consistent visual acuity of 20/50 or better in the left eye, no more than a noncompensable rating is warranted under visual acuity.  Without any impairment in visual acuity, visual fields, or muscle function, there is no basis for a compensable rating.  See 38 C.F.R. § 4.79, DC 6066 (noncompensable rating for corrected distance vision of 20/40 or better in both eyes), 6010 or 6011, 6014-6026, 6029-6037, 6061-6065, 6080, 6081, 6090, 6091.  Accordingly, the appeal for an increased rating is denied.  

Extraschedular

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left eye disability, with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, any visual difficulties, are contemplated in the rating criteria.  Indeed the Board reviewed several diagnostic codes in an attempt to give the Veteran the highest allowable rating.  All of the diagnostic codes provided a minimum 10 percent rating, but the Veteran's visual acuity and the fact that he did not have loss of visual field meant that a higher rating was not warranted.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38§  C.F.R. 3.321(b)(1) is not warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran nor the evidence suggests unemployability due to the left eye disability.  Indeed, the Veteran is currently employed full-time.  Further, the examiner found during the April 2010 VA examination that the left eye disability had no effect on the Veteran's daily activity, to include employment.



ORDER

Service connection for a gastrointestinal disability, claimed as an abdominal hernia is denied.

Service connection for a bilateral knee disability is denied.

An initial compensable rating for a left eye disability is denied.


REMAND

The initial increased rating claim for a back disability must be remanded to obtain a new VA examination.  At the December 2015 hearing, the Veteran indicated that this service-connected disability has worsened.  Indeed, the Veteran reported that he experiences increased pain with movement, periodic popping of the back, and radiating pain down his leg.  In light of these statements, and the fact that the Veteran has not been examined for his back disability since December 2009, the Veteran should be afforded a new VA examination to assess the current nature and severity of the service-connected back disability.  See 38 C.F.R. §§ 3.326, 3.327 (2016); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). 

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received and take appropriate measures to obtain those records.  Any more current records of the Veteran's VA medical treatment he wants considered should also be associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his back disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include any outstanding VA treatment records from the Houston VA Medical Center dated from October 2010 to the present. 

For any private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After all outstanding records have been associated with the record on appeal, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine disability.  

Regarding the scheduling of the Veteran's VA examination, please be mindful that he works out-of-town and needs adequate advanced notification of the date and time of the examination, so that he can make the necessary arrangements with his employer.

The claims file should be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should address the following:

Indicate the nature and severity of all manifestations of the lumbar spine disorder.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible. 

The examiner should also state whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment (i.e., left and/or right lower extremity, bladder or bowel impairment, and/or erectile dysfunction), and, if so, which nerves are involved, and the extent of the impairment. 

The examiner should also specifically address whether such disability results in disc disease-IVDS with incapacitating episodes and, if so, the frequency and severity of such episodes.

The examiner is also asked to address any functional impairment the Veteran's lumbar spine disability has on his ordinary activities, to include employability taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale/reasoning.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


